DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-8 are presently pending.
Claims 1-8 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King #50464 on 07/26/2022.
The application has been amended as follows: The claims are amended as follows:
Claim 1. (Currently amended) A device for accurately measuring mechanical vibration by a photon counter has the following characteristics: it comprises a laser, an optical isolator, an adjustable attenuator, an optical fiber coupler, a single photon counter and aField Programmable Gate Array the FPGA post-processing module is used for calculating the mechanical vibration of the object to be measured according to the electrical signal output by the single photon counter.
Claim 4. (Currently amended) The device for accurately measuring mechanical vibration by photon counter according to claim 1, wherein a data acquisition card is also included, which is used to collect the electrical signal of the single-photon counter and send it to the FPGA post-processing module .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhai et al US9448162 (hereinafter “Zhai”) discloses A single-photon or ultra-weak light multi-D imaging spectral system and method. In order to realize rough time resolution, a time-resolved single-photon counting 2D imaging system for forming color or grey imaging is provided. Moreover, in order to realize high-precision time resolution, the system comprises a light source, an imaging spectral measurement unit, an electric detection unit, a system control unit and an algorithm unit. The light carrying information of an object is imaged on a spatial light modulator and randomly modulated according to compressed sensing theory, emergent light of a grating is collected using a point or array single-photon detector, the number of photons and photon arrival time are recorded, and reconstruction is carried out using the compressed sensing algorithm and related algorithm of the spectral imaging. The system provides single-photon detection sensitivity, high time resolution and wide spectral range, and can be applied in numerous new high-tech industries. (Fig 1-11, Col 6 line 51 – Col 22 line 59)
However, Zhai fails to disclose the laser (1) enters the optical fiber coupler (4) after passing through the optical isolator (2) and the adjustable attenuator (3), then enters into the object to be measured through the optical fiber coupler (4); the transmitted signal of the object to be measured returns to the optical fiber coupler (4) and is output to the single photon counter (9), and the signal of the single photon counter (9) is output; the FPGA post-processing module (10) is used for calculating the mechanical vibration of the object to be measured according to the electrical signal output by the single photon counter (9). This configuration allows for increasing weak mechanical vibration detection accuracy.
Joffre et al US7345768 (hereinafter “Joffre”) discloses a method for measuring ultrashort light pulse which comprises a first step of linear optical filtering of the signal for which it is desired to measure the amplitude of the pulses by means of an acoustic interaction between the optical signal and a colinear or quasi-colinear acoustic beam, a second step of either mixing in a non-linear response electro-optical element of optical beams diffracted by the acoustic beam, followed by one detector for detecting the light intensity derived from the mixer, or effecting one integration detection of the square of the optical intensity diffracted by the acoustic beam. (Fig 1-2, Col 3 line 54 – Col 5 line 27)
However, Joffre fails to disclose the laser (1) enters the optical fiber coupler (4) after passing through the optical isolator (2) and the adjustable attenuator (3), then enters into the object to be measured through the optical fiber coupler (4); the transmitted signal of the object to be measured returns to the optical fiber coupler (4) and is output to the single photon counter (9), and the signal of the single photon counter (9) is output; the FPGA post-processing module (10) is used for calculating the mechanical vibration of the object to be measured according to the electrical signal output by the single photon counter (9). This configuration allows for increasing weak mechanical vibration detection accuracy.
Prior arts such as Zhai and Joffre made available do not teach, or fairly suggest, the laser (1) enters the optical fiber coupler (4) after passing through the optical isolator (2) and the adjustable attenuator (3), then enters into the object to be measured through the optical fiber coupler (4); the transmitted signal of the object to be measured returns to the optical fiber coupler (4) and is output to the single photon counter (9), and the signal of the single photon counter (9) is output; the FPGA post-processing module (10) is used for calculating the mechanical vibration of the object to be measured according to the electrical signal output by the single photon counter (9). This configuration allows for increasing weak mechanical vibration detection accuracy.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-8 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855